DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed June 30, 2022. Claims 1, 3, 5, 6, 8, 9, 12, 16, 18, and 20 have been amended. Claims 21-23 have been added. Claims 2, 4, 17, and 19 are canceled. Claims 1, 3, 5-16, 18, and 20-23 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant has accepted the invitation to participate in the DSMER program.
Regarding the rejection under 35 U.S.C. § 103, Applicant argues that “Panigrahi merely discloses that the facial IDs and loyalty program information are shared between retail locations within a given domain. However, Panigrahi is still silent about sharing the historical visiting information between retail locations within a given domain.” (Page 12 of Applicant’s response) The Examiner respectfully disagrees. Panigrahi explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi specifically states, “The display 900 has an offer field 910 that shows loyalty program data corresponding to the recognized patron, in this case an order history showing items and times ordered.” This information may be shared among retail locations in a given domain (as seen in ¶ 141 of Panigrahi). Applicant further submits, “It can be seen that in Panigrahi, only the number of recent visits in the current restaurant is acquired. That is, Panigrahi fails to disclose acquiring historical visiting information in at least part of places in the set to which a current visiting place belongs, let alone determining the visiting frequency information of the person based on the historical visiting information acquired in at least part of places in the set to which a current visiting place belongs as recited in amended claim 1.” (Page 13 of Applicant’s response) A single retail location in a domain of retail locations is an example of “at least part of places in the set to which a current visiting place belongs.” Additionally, a “number of recent visits in the current restaurant” is an example of historical visiting information related to “at least part of places in the set to which a current visiting place belongs.”
Applicant submits that, “in Hust, the purchasing frequency is acquired from the current marketplace, rather than from a plurality of marketplaces comprising the current marketplace.” (Page 13 of Applicant’s response) The details of purchasing frequency are addressed by the Panigrahi-Hust combination. Hust addresses details of labeling a customer based on purchasing frequency. Panigrahi reports on historical visiting information at a retail location in a domain of retail locations. Applicant has not addressed the combination of teachings and resulting obviousness. The rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-16, 18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to identifying a person by image and determining historical visiting information and frequency of the person without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1, 3, 5-15, 21), Apparatus (claims 16, 18, 20, 22-23)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:
[Claim 1]	A method of data processing, comprising:
performing image identification processing on an acquired image to obtain person identity information of a person comprised in the image;
           determining an identity type corresponding to the person identity information, the identity type comprising at least one of a member or a customer;
	acquiring the historical visiting information corresponding to the person identity information based on the identity type corresponding to the person identity information;
	determining visiting frequency information of the person according to the historical visiting information corresponding to the person identity information; and
	determining label information of the person based on the visiting frequency
information of the person, wherein the label information is used to indicate the visiting frequency information of the person and comprises at least one of: a high frequency, a low frequency, a deep sleep, or a lost;
           wherein acquiring the historical visiting information corresponding to the person identity information based on the identity type corresponding to the person identity information comprises:
            in response to that the identity type of the person is the member, acquiring historical visiting information of the person, who corresponds to the person identity information, in at least a part of places in a set to which a current visiting place belongs.
[Claim 3]	wherein acquiring the historical visiting information corresponding to the person identity information based on the identity type corresponding to the person identity information comprises:
	in response to the identity type of the person being the customer, acquiring historical visiting information of the person, who corresponds to the person identity information, at a current visiting place.
[Claim 5]	wherein the visiting frequency information of the person comprises at least one of: a number of visiting times of the person within a preset time period, or a time interval between a latest visiting time of the person and current time.
[Claim 6]	wherein determining the label information of the person based on
the visiting frequency information of the person comprises:
	in response to a number of visiting times of the person within a preset time period being greater than or equal to a first threshold, determining that the label information of the person indicates the high frequency.
[Claim 7]	wherein determining the label information of the person based on the visiting frequency information of the person comprises:
	determining the label information of the person based on the visiting frequency information of the person and an identity type of the person.
[Claim 8]	wherein determining the label information of the person based on the visiting frequency information of the person and the identity type of the person comprises:
	in response to that a time interval between a latest visiting time of the person and current time exceeds a second threshold, determining the label information of the person based on the visiting frequency information of the person and the identity type of the person.
[Claim 9]	wherein determining the label information of the person based on the visiting frequency information of the person and the identity type of the person comprises at least one of:
	in response to that a time interval between a latest visiting time of the person and current time exceeds a second threshold and the identity type of the person is the customer, determining that the label information of the person indicates the loss; or
	in response to that the time interval between the latest visiting time of the person and the current time exceeds the second threshold and the identity type of the person is the member, determining that the label information of the person indicates the deep sleep.
[Claim 10]	before determining the visiting frequency information of the person according to the historical visiting information corresponding to the person identity
information, further comprising:
	performing duplication eliminating processing on the person identity information; and 
	determining the visiting frequency information of the person according to the historical visiting information corresponding to the person identity information comprises:
	determining the visiting frequency information of the person according to historical visiting information corresponding to person identity information that is obtained by the duplication eliminating processing; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data (including image information), evaluation of the data (including to identify a person from image information), and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to identifying a person, determining visiting history and frequency of the person, which, in effect, evaluates marketing information associated with a person (i.e., organizing human activity). 
Claims 21 and 23 gather information and filter it, which are examples of mental processes.
Aside from additional elements generally recited in some of the claims (discussed below), most of the claims further recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – Process claims 1, 3, 5-10, and 21 do not explicitly present any additional elements and are, thus, directed to the abstract ideas per se. Even though image identification is performed in these claims, it is noted that a human could perform image identification. Dependent claims 11-12 specify that processing the acquired image comprises an image template matching performed in an underlying database and claim 12 can create an image template in the database, which convey a general use of a database to store and retrieve data. Claim 13 sends label information of the person to a terminal device for display on the terminal device, which exemplify general data transmission and display (i.e., output) operations. 
Process claims 14-15 recite that the method is “applied to a terminal” (in the preamble of independent claim 14), that information is received from a server, and that the server obtains information. “Applied to a terminal” is limited to the preamble; therefore, it is not clear how the terminal is meant to be integrated with the body of the claims. Even if the terminal is interpreted as performing the display operations, only generic display operations are recited in the claims.
Apparatus claims 16, 18, 20, and 22-23 include a memory, a processor, and a computer program stored on the memory and capable of running on the processor, all generally used to perform the recited functions.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 62, 225, 234, 243, 249-251).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity (including, but not limited to, the examples set forth above)
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 11-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi (US 2019/0122250) in view of Hust et al. (US 9,972,023).
[Claim 1]	Panigrahi discloses a method of data processing, comprising:
performing image identification processing on an acquired image to obtain person identity information of a person comprised in the image (¶¶ 66, 69, 125-127);
	determining an identity type corresponding to the person identity information, the
identity type comprising at least one of a member or a customer (figs. 9, 13 – A person may be recognized as a known patron or not, which is an example of identifying a person as a known customer; ¶¶ 71-72, 83 – Patrons may also be members of a loyalty program or not. A person may be recognized as both a member and a customer. A member may also be a recognized patron);
	acquiring historical visiting information corresponding to the person identity
information based on the identity type corresponding to the person identity information (¶¶ 53, 69, 83 – Loyalty members will additionally have loyalty-related information in their profiles. A member may also be a recognized patron);
	determining visiting frequency information of the person according to the historical visiting information corresponding to the person identity information (¶¶ 69, 137);
	wherein acquiring the historical visiting information corresponding to the person identity information based on the identity type corresponding to the person identity information comprises:
	in response to the identity type of the person being the member, acquiring historical visiting information of the person, who corresponds to the person identity information, in at least a part of places in a set to which a current visiting place belongs (¶¶ 53, 69, 83, 138 – Loyalty members will additionally have loyalty-related information in their profiles. A member may also be a recognized patron; ¶ 141 – Information may be gathered at each of multiple locations within a given domain and shared regarding known customers. This is facilitated when a person is a known customer and/or loyalty program member. “Consequently, and advantageously, once a patron is enrolled in the facial recognition system at one of the retail locations 1131 within a given domain 1130, the patron’s loyalty program data, demographic data, and stored payment method may be employed within any of the retail locations 1131 in that given domain 1130.” (¶ 141)).
	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi does not explicitly disclose determining label information of the person based on the visiting frequency information of the person, wherein the label information is used to indicate the visiting frequency information of the person and comprises at least one of: a high frequency, a low frequency, a deep sleep, or a lost. Hust discloses that customers may be identified based on a customer quality score that conveys a lifetime value of the customer. Purchase trends reveal customer value information, including a recency of a customer’s last purchase, a frequency in which the customer purchases products through a marketplace (e.g., monthly orders), and/or an average value of the customer’s purchases. (Hust: col. 12: 40 – col. 13: 3) “Based on these factors, the marketplace server 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific to the customer. For example, if the vendor 107 determines that the customer is a high value customer and buys multiple products within a month each with a value of $50, the vendor may provide to the customer multiple product offerings each costing $50 rather than a single product at $30.” (Hust: col. 12: 50-56, col. 12: 61 – col. 13: 1) Similarly, in response to an order history, Panigrahi explains that “the data in field 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order history and loyalty data are used to present upsell opportunities and offers to patrons (Panigrahi: ¶ 128), thereby implying that a person’s status as a patron (customer and/or member) and/or loyalty program member affect upsell opportunities and offers targeted to him/her. It is noted that a customer with a high score (as described in Hust) exemplifies a customer of a relative “high frequency.” Panigrahi explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi specifically states, “The display 900 has an offer field 910 that shows loyalty program data corresponding to the recognized patron, in this case an order history showing items and times ordered.” This information may be shared among retail locations in a given domain (as seen in ¶ 141 of Panigrahi). A single retail location in a domain of retail locations is an example of “at least part of places in the set to which a current visiting place belongs.” Additionally, a “number of recent visits in the current restaurant” is an example of historical visiting information related to “at least part of places in the set to which a current visiting place belongs.” The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi to perform the step of determining label information of the person based on the visiting frequency information of the person, wherein the label information is used to indicate the visiting frequency information of the person and comprises at least one of: a high frequency, a low frequency, a deep sleep, or a lost so that high value customers may be identified more readily and accurately so that these high value customers may be targeted with higher value product offerings, thereby increasing the odds of customer purchases (as suggested in Hust: col. 13: 1-3).
[Claim 3]	Panigrahi discloses wherein acquiring the historical visiting information corresponding to the person identity information based on the identity type corresponding to the person identity information comprises:
	in response to the identity type of the person being the customer, acquiring historical visiting information of the person, who corresponds to the person identity information, at a current visiting place (¶¶ 53, 69, 83 – Loyalty members will additionally have loyalty-related information in their profiles. A member may also be a recognized patron; ¶ 141 – Information may be gathered at each of multiple locations within a given domain and shared regarding known customers. This is facilitated when a person is a known customer and/or loyalty program member. “Consequently, and advantageously, once a patron is enrolled in the facial recognition system at one of the retail locations 1131 within a given domain 1130, the patron’s loyalty program data, demographic data, and stored payment method may be employed within any of the retail locations 1131 in that given domain 1130.” (¶ 141)).
[Claim 5]	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi does not explicitly disclose wherein the visiting frequency information of the person comprises at least one of: a number of visiting times of the person within a preset time period, or a time interval between a latest visiting time of the person and current time. Hust discloses that customers may be identified based on a customer quality score that conveys a lifetime value of the customer. Purchase trends reveal customer value information, including a recency of a customer’s last purchase, a frequency in which the customer purchases products through a marketplace (e.g., monthly orders), and/or an average value of the customer’s purchases. (Hust: col. 12: 40 – col. 13: 3) “Based on these factors, the marketplace server 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific to the customer. For example, if the vendor 107 determines that the customer is a high value customer and buys multiple products within a month each with a value of $50, the vendor may provide to the customer multiple product offerings each costing $50 rather than a single product at $30.” (Hust: col. 12: 50-56, col. 12: 61 – col. 13: 1) Similarly, in response to an order history, Panigrahi explains that “the data in field 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order history and loyalty data are used to present upsell opportunities and offers to patrons (Panigrahi: ¶ 128), thereby implying that a person’s status as a patron (customer and/or member) and/or loyalty program member affect upsell opportunities and offers targeted to him/her. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi wherein the visiting frequency information of the person comprises at least one of: a number of visiting times of the person within a preset time period, or a time interval between a latest visiting time of the person and current time so that high value customers may be identified more readily and accurately so that these high value customers may be targeted with higher value product offerings, thereby increasing the odds of customer purchases (as suggested in Hust: col. 13: 1-3).
[Claim 6]	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi does not explicitly disclose wherein determining the label information of the person based on the visiting frequency information of the person comprises: in response to a number of visiting times of the person within a preset time period being greater than or equal to a first threshold, determining that the label information of the person indicates the high frequency. Hust discloses that customers may be identified based on a customer quality score that conveys a lifetime value of the customer. Purchase trends reveal customer value information, including a recency of a customer’s last purchase, a frequency in which the customer purchases products through a marketplace (e.g., monthly orders), and/or an average value of the customer’s purchases. (Hust: col. 12: 40 – col. 13: 3) “Based on these factors, the marketplace server 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific to the customer. For example, if the vendor 107 determines that the customer is a high value customer and buys multiple products within a month each with a value of $50, the vendor may provide to the customer multiple product offerings each costing $50 rather than a single product at $30.” (Hust: col. 12: 50-56, col. 12: 61 – col. 13: 1) Similarly, in response to an order history, Panigrahi explains that “the data in field 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order history and loyalty data are used to present upsell opportunities and offers to patrons (Panigrahi: ¶ 128), thereby implying that a person’s status as a patron (customer and/or member) and/or loyalty program member affect upsell opportunities and offers targeted to him/her. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi wherein determining the label information of the person based on the visiting frequency information of the person comprises: in response to a number of visiting times of the person within a preset time period being greater than or equal to a first threshold, determining that the label information of the person indicates the high frequency so that high value customers may be identified more readily and accurately so that these high value customers may be targeted with higher value product offerings, thereby increasing the odds of customer purchases (as suggested in Hust: col. 13: 1-3).
[Claim 7]	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi does not explicitly disclose wherein determining the label information of the person based on the visiting frequency information of the person comprises: determining the label information of the person based on the visiting frequency information of the person and an identity type of the person. Hust discloses that customers may be identified based on a customer quality score that conveys a lifetime value of the customer. Purchase trends reveal customer value information, including a recency of a customer’s last purchase, a frequency in which the customer purchases products through a marketplace (e.g., monthly orders), and/or an average value of the customer’s purchases. (Hust: col. 12: 40 – col. 13: 3) “Based on these factors, the marketplace server 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific to the customer. For example, if the vendor 107 determines that the customer is a high value customer and buys multiple products within a month each with a value of $50, the vendor may provide to the customer multiple product offerings each costing $50 rather than a single product at $30.” (Hust: col. 12: 50-56, col. 12: 61 – col. 13: 1) Similarly, in response to an order history, Panigrahi explains that “the data in field 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order history and loyalty data are used to present upsell opportunities and offers to patrons (Panigrahi: ¶ 128), thereby implying that a person’s status as a patron (customer and/or member) and/or loyalty program member affect upsell opportunities and offers targeted to him/her. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi wherein determining the label information of the person based on the visiting frequency information of the person comprises: determining the label information of the person based on the visiting frequency information of the person and an identity type of the person so that high value customers may be identified more readily and accurately so that these high value customers may be targeted with higher value product offerings, thereby increasing the odds of customer purchases (as suggested in Hust: col. 13: 1-3).
[Claim 11]	Panigrahi discloses wherein performing the image identification processing on the acquired image to obtain the person identity information of the person comprised in the image comprises:
	processing the acquired image to determine whether an underlying database comprises an image template matching with the person comprised in the image (figs. 9, 11, 13; ¶¶ 66, 69, 83, 125-127 – A cloud manages communications among various servers, domains, and retail locations; therefore, it is understood that the corresponding image verification would be performed in a format, e.g., template, that is compatible to communicate among all systems and parties); and
	in response to that the underlying database has the image template matching with the person, taking person identity information corresponding to the matched image template as the person identity information of the person (figs. 9, 11, 13; ¶¶ 66, 69, 83, 125-127 – A cloud manages communications among various servers, domains, and retail locations; therefore, it is understood that the corresponding image verification would be performed in a format, e.g., template, that is compatible to communicate among all systems and parties).
[Claim 12]	Panigrahi discloses wherein performing the image identification processing on the acquired image to obtain the person identity information of the person comprised in the image further comprises:
	in response to the underlying database not having the image template matching with the person, creating an image template corresponding to the person in the underlying database, and allocating a new person identity to the person (figs. 9, 11, 13; ¶¶ 66, 69, 125-127 – A cloud manages communications among various servers, domains, and retail locations; therefore, it is understood that the corresponding image verification would be performed in a format, e.g., template, that is compatible to communicate among all systems and parties; ¶¶ 83, 107, 112, 119 – A new and/or unrecognized person may enroll. Upon enrolling, a facial processor may assign a unique facial ID to each of the facial images for storage along with the enrollment data, as explained in ¶ 83).
[Claim 13]	Panigrahi discloses sending the label information of the person to a terminal device, such that the terminal device displays the label information of the person  (figs. 9, 13; ¶¶ 69, 83, 136-140 – Any information describing the visiting person is a label for the visiting person). The specifics of the label information are addressed in the rejection of the independent claim and the same rationale applies to the rejection of the dependent claim as well.
[Claim 14]	Panigrahi discloses a method of data processing, applied to a terminal and comprising:
	receiving label information of a visiting person from a server (figs. 9, 10, 13; ¶¶ 69, 83, 136-140 – Any information describing the visiting person is a label for the visiting person); and
	displaying the label information of the person (figs. 9, 10, 13; ¶¶ 69, 83, 136-140 – Any information describing the visiting person is a label for the visiting person),
	wherein the label information of the person is obtained by the server (figs. 9, 13; ¶¶ 69, 83, 136-140 – Any information describing the visiting person is a label for the visiting person).
	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi does not explicitly disclose determining label information of the person based on visiting frequency information of the person, and the label information is used to indicate the visiting frequency information of the person and comprises at least one of: a high frequency, a low frequency, a deep sleep, or a lost; and wherein the visiting frequency information of the person is determined according to historical visiting information corresponding to the person, and in response to an identity type of the person being a member, the visiting frequency information of the person is acquired in at least a part of places in a set to which a current visiting place belongs. Hust discloses that customers may be identified based on a customer quality score that conveys a lifetime value of the customer. Purchase trends reveal customer value information, including a recency of a customer’s last purchase, a frequency in which the customer purchases products through a marketplace (e.g., monthly orders), and/or an average value of the customer’s purchases. (Hust: col. 12: 40 – col. 13: 3) “Based on these factors, the marketplace server 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific to the customer. For example, if the vendor 107 determines that the customer is a high value customer and buys multiple products within a month each with a value of $50, the vendor may provide to the customer multiple product offerings each costing $50 rather than a single product at $30.” (Hust: col. 12: 50-56, col. 12: 61 – col. 13: 1) Similarly, in response to an order history, Panigrahi explains that “the data in field 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order history and loyalty data are used to present upsell opportunities and offers to patrons (Panigrahi: ¶ 128), thereby implying that a person’s status as a patron (customer and/or member) and/or loyalty program member affect upsell opportunities and offers targeted to him/her. It is noted that a customer with a high score (as described in Hust) exemplifies a customer of a relative “high frequency.” Panigrahi explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi specifically states, “The display 900 has an offer field 910 that shows loyalty program data corresponding to the recognized patron, in this case an order history showing items and times ordered.” This information may be shared among retail locations in a given domain (as seen in ¶ 141 of Panigrahi). A single retail location in a domain of retail locations is an example of “at least part of places in the set to which a current visiting place belongs.” Additionally, a “number of recent visits in the current restaurant” is an example of historical visiting information related to “at least part of places in the set to which a current visiting place belongs.” The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi to perform the step of determining label information of the person based on visiting frequency information of the person, and the label information is used to indicate the visiting frequency information of the person and comprises at least one of: a high frequency, a low frequency, a deep sleep, or a lost; and wherein the visiting frequency information of the person is determined according to historical visiting information corresponding to the person, and in response to an identity type of the person being a member, the visiting frequency information of the person is acquired in at least a part of places in a set to which a current visiting place belongs. Hust discloses that customers may be identified based on a customer quality score that conveys a lifetime value of the customer so that high value customers may be identified more readily and accurately so that these high value customers may be targeted with higher value product offerings, thereby increasing the odds of customer purchases (as suggested in Hust: col. 13: 1-3).
[Claim 15]	Panigrahi discloses wherein displaying the label information of the person comprises:
	displaying the label information of the person in a visiting notification interface for the person (figs. 9, 10, 13; ¶¶ 69, 83, 137-138 – Any information describing the visiting person is a label for the visiting person. Information describing a person may be displayed to staff and patrons, i.e., the person. The specifics of the label information are addressed in the rejection of the independent claim and the same rationale applies to the rejection of the dependent claim as well.)
[Claims 16, 18, 20]	Claims 16, 18, and 20 recite limitations already addressed by the rejections of claims 1, 3, and 5 above; therefore, the same rejections apply. 
Furthermore, Panigrahi discloses a memory, a processor, a computer program stored on the memory and capable of running on the processor (¶¶ 34-36). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi (US 2019/0122250) in view of Hust et al. (US 9,972,023), as applied to claims 1 and 7 above, in view of Austin et al. (US 2002/0082920).
[Claim 8]	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi does not explicitly disclose wherein determining the label information of the person based on the visiting frequency information of the person and the identity type of the person comprises: in response to that a time interval between a latest visiting time of the person and current time exceeds a second threshold, determining the label information of the person based on the visiting frequency information of the person and the identity type of the person. Hust discloses that customers may be identified based on a customer quality score that conveys a lifetime value of the customer. Purchase trends reveal customer value information, including a recency of a customer’s last purchase, a frequency in which the customer purchases products through a marketplace (e.g., monthly orders), and/or an average value of the customer’s purchases. (Hust: col. 12: 40 – col. 13: 3) “Based on these factors, the marketplace server 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific to the customer. For example, if the vendor 107 determines that the customer is a high value customer and buys multiple products within a month each with a value of $50, the vendor may provide to the customer multiple product offerings each costing $50 rather than a single product at $30.” (Hust: col. 12: 50-56, col. 12: 61 – col. 13: 1) Similarly, in response to an order history, Panigrahi explains that “the data in field 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order history and loyalty data are used to present upsell opportunities and offers to patrons (Panigrahi: ¶ 128), thereby implying that a person’s status as a patron (customer and/or member) and/or loyalty program member affect upsell opportunities and offers targeted to him/her. Panigrahi and Hust do not explicitly disclose that a person is labeled in response to that a time interval between the latest visiting time of the person and current time exceeds a second threshold. However, Austin explains:
[0065] A merchant may also view inactive customers, such  as customers who have not purchased from the merchant within a predetermined time period, such as the last 30, 60, or 90 days, via an Incentive Customers module 418. A merchant may view the customers' names, identification information, last day at the merchant's place of business, the time period since the customer's last purchase (or visit), address  information, or phone information, for example. The merchant may use this information to target potentially "lost" customers and/or investigate why customer interest has dropped. Other customer segments may be identified and analyzed based on various customer characteristics, spending habits and other factors.

Austin segments both a top 10% of high spending customers as well as inactive (or “lost”) customers (Austin: ¶¶ 63-65). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi wherein determining the label information of the person based on the visiting frequency information of the person and the identity type of the person comprises: in response to that a time interval between a latest visiting time of the person and current time exceeds a second threshold, determining the label information of the person based on the visiting frequency information of the person and the identity type of the person so that high value customers may be identified more readily and accurately so that these high value customers may be targeted with higher value product offerings, thereby increasing the odds of customer purchases (as suggested in Hust: col. 13: 1-3) while investigations may be performed to figure out why other customers have gone inactive (or are “lost”) in order to learn from their experiences and improve future marketing strategies to maintain more loyal customers and improve customer relations (as suggested in Austin: ¶¶ 63-65).
[Claim 9]	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi does not explicitly disclose wherein determining the label information of the person based on the visiting frequency information of the person and the identity type of the person comprises at least one of: in response to that a time interval between a latest visiting time of the person and current time exceeds a second threshold and the identity type of the person is the customer, determining that the label information of the person indicates the loss; or in response to that the time interval between the latest visiting time of the person and the current time exceeds the second threshold and the identity type of the person is the member, determining that the label information of the person indicates the deep sleep. Hust discloses that customers may be identified based on a customer quality score that conveys a lifetime value of the customer. Purchase trends reveal customer value information, including a recency of a customer’s last purchase, a frequency in which the customer purchases products through a marketplace (e.g., monthly orders), and/or an average value of the customer’s purchases. (Hust: col. 12: 40 – col. 13: 3) “Based on these factors, the marketplace server 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific to the customer. For example, if the vendor 107 determines that the customer is a high value customer and buys multiple products within a month each with a value of $50, the vendor may provide to the customer multiple product offerings each costing $50 rather than a single product at $30.” (Hust: col. 12: 50-56, col. 12: 61 – col. 13: 1) Similarly, in response to an order history, Panigrahi explains that “the data in field 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order history and loyalty data are used to present upsell opportunities and offers to patrons (Panigrahi: ¶ 128), thereby implying that a person’s status as a patron (customer and/or member) and/or loyalty program member affect upsell opportunities and offers targeted to him/her. Panigrahi and Hust do not explicitly disclose that a person is labeled in response to that a time interval between the latest visiting time of the person and current time exceeds a second threshold. However, Austin explains:
[0065] A merchant may also view inactive customers, such  as customers who have not purchased from the merchant within a predetermined time period, such as the last 30, 60, or 90 days, via an Incentive Customers module 418. A merchant may view the customers' names, identification information, last day at the merchant's place of business, the time period since the customer's last purchase (or visit), address  information, or phone information, for example. The merchant may use this information to target potentially "lost" customers and/or investigate why customer interest has dropped. Other customer segments may be identified and analyzed based on various customer characteristics, spending habits and other factors.

Austin segments both a top 10% of high spending customers as well as inactive (or “lost”) customers (Austin: ¶¶ 63-65). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi wherein determining the label information of the person based on the visiting frequency information of the person and the identity type of the person comprises at least one of: in response to that a time interval between a latest visiting time of the person and current time exceeds a second threshold and the identity type of the person is the customer, determining that the label information of the person indicates the loss; or in response to that the time interval between the latest visiting time of the person and the current time exceeds the second threshold and the identity type of the person is the member, determining that the label information of the person indicates the deep sleep so that high value customers may be identified more readily and accurately so that these high value customers may be targeted with higher value product offerings, thereby increasing the odds of customer purchases (as suggested in Hust: col. 13: 1-3) while investigations may be performed to figure out why other customers have gone inactive (or are “lost”) in order to learn from their experiences and improve future marketing strategies to maintain more loyal customers and improve customer relations (as suggested in Austin: ¶¶ 63-65).

Claims 10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi (US 2019/0122250) in view of Hust et al. (US 9,972,023), as applied to claims 1 and 16 above, in view of Sharma et al. (US 10,262,331).
[Claims 10, 21]	Panigrahi discloses that determining the visiting frequency information of the person according to the historical visiting information corresponding to the person identity information comprises: determining the visiting frequency information of the person according to historical visiting information corresponding to person identity information (Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138)). Panigrahi does not explicitly disclose:
[Claim 10]	before determining the visiting frequency information of the person according to the historical visiting information corresponding to the person identity information, further comprising:
	performing duplication eliminating processing on the person identity information; and 
that determining the visiting frequency information of the person according to historical visiting information corresponding to person identity information is obtained by the duplication eliminating processing;
[Claim 21]	wherein performing the duplication eliminating processing on the person identity information comprises:
	acquiring a to-be-detected person identity information list within a time period; and 
filtering the person identity information corresponding to a same person in the to-be-detected person identity information list, such that each piece of filtered person identity information comprised in the person identity information list corresponds to a different person.
	Sharma states, “If an existing shopper profile data is found, then it can be retrieved from the In-store Shopper DB 220, and merged with the new shopper profile data using the Shopper Profile Merger 803. If there is no matching shopper profile data, then a new temporary shopper profile data (SPD-2) can be created by the Shopper Profile Creator 802, and stored in the In-store Shopper DB 220.” (Sharma: col. 10: 12-19) Sharma filters information corresponding to an individual shopper over time, as seen in column 5 (lines 29-33), which states, “Creation of an anonymous shopper panel can be dependent on the population of the Cross-channel Shopper DB 280 with shopper profile data that is aggregated for individual shoppers over time (i.e., multiple shopping trips, at the same retail location or multiple locations).” Sharma further explains, “The Shopper ID Vector (SIV) 301 can refer to as a set of unique features that allow us to recognize a shopper among others. That includes a set of features that are unique over either long-term or short-term. The features of a shopper that are unique for a long-term basis (i.e., unique in multiple visits to stores over time) can include the face features and the MAC address of the radios of the mobile devices that the shopper carries.” (Sharma: col. 6: lines 3-10) Panigrahi allows for information to be gathered at each of multiple locations within a given domain and shared regarding known customers (Panigrahi: ¶ 141), thereby suggesting that it would be beneficial for Panigrahi to have one means of tracking a single person/customer at various locations. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi to include:
[Claim 10]	before determining the visiting frequency information of the person according to the historical visiting information corresponding to the person identity information, further comprising:
	performing duplication eliminating processing on the person identity information; and 
that determining the visiting frequency information of the person according to historical visiting information corresponding to person identity information is obtained by the duplication eliminating processing;
[Claim 21]	wherein performing the duplication eliminating processing on the person identity information comprises:
	acquiring a to-be-detected person identity information list within a time period; and 
filtering the person identity information corresponding to a same person in the to-be-detected person identity information list, such that each piece of filtered person identity information comprised in the person identity information list corresponds to a different person
in order to more easily and conveniently identify duplicate information so that the enclosed information is not, in effect, double- or tripled-counted in order to minimize skew in the profile analysis. By eliminating duplicate data prior to performing analysis, such as determining the visiting frequency information of the person according to historical visiting information corresponding to person identity information, the actual profile data (including corresponding purchase statistics) would be more likely to be accurate and, thus, more accurately predict marketing-related behavior of each of Panigrahi’s respective persons/customers.
[Claims 22-23]	Claims 22-23 recite limitations already addressed by the rejections of claims 10, 16, and 21 above; therefore, the same rejections apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683